Citation Nr: 1619055	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-29 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to an increased evaluation for discoid lupus erythematosus, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Cheri Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1984 until June 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction currently resides with the RO in St. Petersburg, Florida.

This case was previously remanded by the Board in July 2015, and has since been returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal, with the exception of the August 2013 VA skin disease examination.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a psychiatric disorder, and entitlement to an increased evaluation for discoid lupus erythematosus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is manifested by Level II hearing acuity.

2.  The Veteran's left ear hearing loss is manifested by Level I hearing acuity.


CONCLUSION OF LAW

The criteria for a compensable evaluation percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased disability ratings for service-connected conditions, VA must notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify a Veteran of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the issue of entitlement to a compensable evaluation for bilateral hearing loss, the RO provided the Veteran with a notification letter in April 2010, prior to the initial decision on the claim in May 2010.  The RO also provided the Veteran a notification letter in June 2012, prior to issuing a supplemental statement of the case in December 2015.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notices were met in this case. The letters notified the Veteran that he should provide, or ask VA to obtain, medical or lay evidence demonstrating the nature and symptoms, severity and duration, and impact of his condition on employment and daily life.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270.  The letters provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  Additionally, the notice letters informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and how disability ratings and effective dates are determined.  Therefore, the Board finds that the duty to notify has been satisfied in this appeal.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any available, outstanding records that are relevant to the claim being decided herein.  The Veteran was also afforded VA audiology evaluations in September 2009, April 2010, and April 2015.  The Board finds that the VA audiology evaluations in this case are adequate, as they are predicated on an audiometric evaluation and fully address the rating criteria that are relevant to rating the disability in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The audiology evaluations also included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability.  Additionally, the evaluations addressed the functional effects of the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board also finds compliance with the July 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  With regard to the Veteran's claim for a compensable evaluation for bilateral hearing loss, in July 2015 that matter was remanded to obtain outstanding VA medical records; to obtain translation of all Spanish language documents, and to issue a supplemental statement of the case addressing newly received evidence.  A review of the record shows that all development has been completed in compliance with the Board's 2015 remand directives.  Outstanding VA medical records have been associated with the claims folder, and all Spanish language documents were translated.  The RO then issued a Supplemental Statement of the Case addressing the newly received evidence.  Accordingly, additional remand is not warranted.  

Law and Analysis

The Veteran seeks entitlement to a compensable evaluation for service-connected bilateral hearing loss.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set for the in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2015).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2015).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average. Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85.

"Puretone threshold average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz (Hz), divided by four.  That average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2015).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (2015).

When the puretone threshold at each of the four specified frequencies of 1,000, 2,000, 3,000 and 4,000 Hz is 55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone thresholds are 30 dB or less at 1,000 Hz, and 70 dB or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2015).

The Veteran was afforded a VA audiological evaluation in September 2009 in connection with a then pending claim for a total disability rating based on individual unemployability.  The VA audiologist noted that the Veteran's bilateral hearing loss disability did not preclude employment so long as the Veteran wore hearing aids.  At that time, the audiometric testing results showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
25
35
50
45
38.75
Left Ear
25
25
40
40
32.5

Speech recognition ability was measured at 88 percent in the right ear and 92 percent in the left ear.  

Following the Veteran's December 2009 claim for a compensable evaluation, the Veteran was afforded a VA audiology evaluation in April 2010.  The VA audiologist noted that the Veteran's bilateral hearing loss disability resulted in no significant occupational effects.  At that time, the audiometric testing results showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
25
35
50
45
38.75
Left Ear
25
25
35
30
28.75

Speech recognition ability was measured at 100 percent in the right ear and 100 percent in the left ear.  

The Veteran was afforded another VA audiology evaluation in April 2015.  The VA audiologist adequately noted that the Veteran's bilateral hearing loss functionally impacted his life in that it required the use of binaural amplification to improve hearing but no significant effects on his occupation.  At that time, the audiometric testing results showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
35
45
60
55
49
Left Ear
35
35
40
40
38

Speech recognition ability was measured at 84 percent in the right ear and 92 percent in the left ear.  

A review of the record shows that at worst the puretone threshold average for the Veteran's right ear measured 49, and at worst for the left ear measured 38.  The Veteran's lowest speech discrimination scores were 84 percent in the right ear and 92 percent in the left ear.  Under Table VI of 38 C.F.R. 4.85, at worst the right ear received a Level II rating, and at worst the left ear received a Level I rating.  Application of those levels to Table VII at 38 C.F.R. § 4.85 produces a noncompensable (0 percent) rating.  Under the Rating Schedule, therefore, the criteria for a compensable schedular rating have not been met with respect to any of these audiometric findings because under Table VII, the combinations of the levels of the two ears do not warrant a compensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of these audiology evaluations show that the alternative table is not applicable.  As the Veteran's bilateral hearing loss has not warranted a compensable rating for the entire period on appeal, there are no staged ratings to be applied.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Board has also considered the evidence of record showing that the Veteran has difficulty hearing conversation, and requires hearing aids to hear properly.  Although the Board finds his statements to be credible, it finds that these factors do not provide a sufficient basis on which to award a scheduler compensable rating for bilateral hearing loss.  As noted above, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability evaluation.  For these reasons and bases, the Board finds that the preponderance of the evidence is against a compensable schedular evaluation for bilateral hearing loss.

The Board has also considered whether referral for extraschedular consideration is indicated by the record.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2015).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Thun, 22 Vet. App. 111.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Thun, 22 Vet. App. 111; 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director, Compensation Service for a determination concerning whether the disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1).

In this case, the evidence does not show that the Veteran's bilateral hearing loss disability is exceptional or unusual to require an extraschedular evaluation.  Hearing loss is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination, which is the ability to distinguish between sounds and voices.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran has not argued, and the record does not show, that he has any symptoms that are not expressly contemplated by the rating schedule.  The criteria of Diagnostic Code 6100 were revised in 1987 to recognize the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.  Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.

The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17295 (April 12, 1994).

The Board further notes that the VA audiology evaluations addressed the functional effects of the Veteran's hearing loss by noting the Veteran had increased difficulty hearing conversations.  See Martinak¸21 Vet. App. at 455.  However, the record does not indicate that there has been marked interference with employment or frequent hospitalizations.  Accordingly, the Board finds that Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms.  Therefore, referral for the consideration of an extraschedular disability rating is not warranted.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the Veteran's remaining claims on appeal.  

Regarding the Veteran's claim for an increased evaluation for discoid lupus erythematosus (DLE), remand is required to secure a VA examination and opinion that clarifies conflicting medical evidence, and provides an assessment of the current severity of the Veteran's DLE.  The Veteran was most recently afforded a VA skin disease examination in August 2013.  At that time the Veteran's claims folder was not available for review.  The examiner only noted a current diagnosis of dermatitis or eczema, but then indicated that the Veteran had systemic manifestations of lupus.  The examiner then indicated that the Veteran had more than 4 debilitating episodes of urticaria over the prior 12 months, and more than 4 non-debilitating episodes of urticaria of the prior 12 months.  The examiner indicated that the Veteran's debilitating and non-debilitating episodes were due to more than one condition, including lupus.  The examiner provided findings relevant for 38 C.F.R. § 4.118 Diagnostic Code 7806, and the Board notes that the Veteran is also service-connected for dyshidrotic eczema.  DLE is ratable under Diagnostic Code 7800 (disfigurement of the head, face or neck), Diagnostic Codes 7801 - 7805 (scars), or Diagnostic Code 7806 (dermatitis or eczema) depending on the predominant disability.  The August 2013 examination report did not include any findings specific to lupus, nor any findings related to Diagnostic Codes 7800 - 7805.  Remand is necessary to secure a VA examination that addresses the current severity of the Veteran's DLE under all potentially applicable diagnostic codes.

Additionally, May 2015 VA dermatology records note a "butterfly rash" in January 2015, and that diagnostic testing at that time was within normal limits.  The treatment provider stated that the previous diagnosis of DLE was likely a misdiagnosis as the Veteran did not have any features of discoid lupus.  In a VA record later that same month, mild DLE was noted in the Veteran's medical problem list.  Clarification is thus required as to the Veteran's DLE diagnosis.

Regarding the claim for service connection for a psychiatric disorder, remand is required to afford the Veteran a VA examination.  The Board notes that in July 2015, this matter was remanded to obtain an adequate VA examination and opinion regarding the etiology of the Veteran's acquired psychiatric disorder, to include as secondary to the Veteran's service connected skin disorders.  The Veteran failed to report for his confirmed December 4, 2015 VA mental disorder examination.  In a November 2015 VA mental health interdisciplinary note, it was reported that the Veteran had recently experienced a relapse of his cocaine abuse, was seeking substance abuse treatment, had recently moved to Miami from Orlando after a prolonged period of being homeless, was current renting a room, and was in the process of trying to move again.  In addition, on the day of his scheduled examination, the Veteran presented to an outpatient clinic with complaints of severe neck pain, and large swelling on the left side of his neck.  In light of the Veteran's recent homelessness, substance abuse relapse, and medical problems the day of his scheduled examination, the Board finds that remand is necessary to attempt to reschedule the Veteran for another VA mental disorder examination.  

Lastly, any outstanding medical records should be identified and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the severity of the service-connected discoid lupus erythematosus.  The entire claims file, including a copy of this remand, should be made available to and be reviewed by the examiner, and review of such must be noted in the examination report.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire, and must include all findings necessary to rate the Veteran's discoid lupus erythematosus under all potentially applicable diagnostic codes, to specifically include Diagnostic Codes 7800 through 7806.  To the extent possible, the examiner is requested to identify those symptoms and manifestations attributable to the Veteran's discoid lupus erythematosus, as opposed to those attributable to his service-connected dyshidrotic eczema.  The examiner must also address the conflicting medical evidence of record, namely the May 2015 VA dermatology records showing that the prior diagnosis of discoid lupus erythematosus was a misdiagnosis.

4.  Then, after any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any currently present psychiatric disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is asked to provide a report addressing the following:  

a.  What are the Veteran's current psychiatric disorders?

b.  Whether it is at least as likely as not (50 percent or greater probability) that each currently present psychiatric disorder that is considered a psychotic disorder or a neuropsychiatric disorder first manifested within one year of the Veteran's June 1987 discharge from active service?

c.  Whether it is at least as likely as not (50 percent or greater probability) that each currently present psychiatric disorder was caused or aggravated by the Veteran's military service?  

d.  Whether it is at least as likely as not (50 percent or greater probability) that each currently present psychiatric disorder is caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by the by the Veteran's service-connected skin disorders?  

The examiner must consider the Veteran's lay statements regarding onset and continuity of symptoms and the STRs, including the discharge report of medical history on which the Veteran reported depression or excessive worry, nervous trouble, and frequent trouble sleeping. 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


